Citation Nr: 0123001	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  99-12 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Theresa A. Capistrant, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1976 to 
July 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 decision of the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was previously before the Board, and 
the issue on appeal was denied by the Board in an October 30, 
2000, decision.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  

In February 2001, VA filed an unopposed motion for remand and 
to stay proceedings.  In an Order dated February 28, 2001, 
the Court granted the motion, vacated the Board's October 30, 
2000, decision and remanded the case to the Board for further 
review pursuant to the unopposed motion. 


REMAND

The Board first notes that both the April 1999 rating 
decision (which gave rise to the current appeal) and the 
Board's October 30, 2000, decision (which was subsequently 
vacated by the Court) denied the veteran's claim on the basis 
that the claim was not well-grounded.  However, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This newly enacted legislation eliminated the well-grounded 
claim requirement and also provided for certain notice and 
assistance to claimants under certain circumstances.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001).  
VA has also issued final rules to amend adjudication 
regulations to implement the provisions of VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Under the new legislation, VA is required to provide a 
medical examination or obtain a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 38 C.F.R. 
§ 3.159(c)(4) (August 29, 2001).  In the present case, it 
does not appear that the veteran was afforded a VA medical 
examination in connection with his claim.  Moreover, given 
the contentions advanced by and on the veteran's behalf, the 
Board also believes that a medical etiology opinion is 
necessary. 

For the reasons stated above, this case is REMANDED for the 
following actions:

1.  The RO should review the claims file 
and take all necessary steps to ensure 
compliance with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000 and implementing 
regulations.  The RO's actions should 
include, but not be limited to, obtaining 
any additional pertinent VA medical 
records and any additional private 
medical treatment records which the 
veteran has identified.

2.  The veteran should then be scheduled 
for a VA medical examination by an 
appropriate specialist to ascertain the 
nature and etiology of any low back 
disorder(s).  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests, including x-ray studies, 
should also be accomplished.  All 
clinical and special test findings should 
be clearly reported as well as all low 
back disorders found to be present.  With 
regard to each such low back disorder 
found to be present, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that such low back 
disorder was first manifested during 
service (including in connection with a 
1978 motorcycle accident) or is otherwise 
related to service.  A detailed rationale 
would be helpful and is hereby requested.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit remains denied, 
an appropriate supplemental statement of 
the case should be issued.  After an 
appropriate opportunity to respond, the 
case should be returned to the Board for 
appellate review.

The purpose of this remand is to assist the veteran and to 
ensure an adequate record for appellate review.  The veteran 
and his representative have the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


